Matter of Weintraub (2014 NY Slip Op 06929)
Matter of Weintraub
2014 NY Slip Op 06929
Decided on October 14, 2014
Appellate Division, First Department
Per Curiam
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 14, 2014SUPREME COURT, APPELLATE DIVISIONFirst Judicial DepartmentRolando T. Acosta,	Justice Presiding,
Rosalyn H. Richter
Sallie Manzanet-Daniels
Paul G. Feinman
Judith J. Gische,	Justices.


M-3492 

[*1]In the Matter of Bernard A. Weintraub (admitted as Bernard Adam Weintraub), an attorney and counselor-at-law: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Bernard A. Weintraub, Respondent.
Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Bernard A. Weintraub, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the First Judicial Department on May 2, 1994.
Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Kevin M. Doyle, of counsel), for petitioner.
Hinshaw & Culbertson LLP
(Hal R. Lieberman, of counsel), for respondent.
Per CuriamRespondent Bernard A. Weintraub was admitted to the practice of law in the State of New York by the First Judicial Department on May 2, 1994, under the name Bernard Adam Weintraub. At all times relevant herein, respondent maintained a registered business address within the First Department.
The Departmental Disciplinary Committee moves, pursuant to the Rules of the Appellate Division, First Department (22 NYCRR) 603.11, for an order accepting respondent's resignation from the practice of law and striking his name from the roll of attorneys. Respondent's affidavit of resignation, sworn to on July 3, 2014, complies with section 603.11 in that he states, inter alia: (1) his resignation is submitted freely, voluntarily and without coercion or duress; and (2) that he is fully aware of the implications of submitting his resignation (see 22 NYCRR 603.11[a][1]).
Respondent is also aware that he has been the subject of an investigation by the Disciplinary Committee into allegations he misappropriated client funds 22 NYCRR 603.11[a][2]. Specifically, it was alleged that respondent: (1) jointly represented two clients at the closing of the sale of their home; (2) held a portion of the sale proceeds in his escrow account, the disbursement of which was delayed because his clients were involved in divorce proceedings; (3) during the period of time in which the funds were held in escrow and without his clients consent, he  borrowed' $600,000 "to meet certain obligations in the face of the economic downturn and [his] consequent inability to borrow the money from regular institutional sources"; and (4) he provided accountings to counsel for one of his clients which did not reflect his misappropriation of funds from the escrow account. Respondent advised that "he fully described" his misappropriation to his client's counsel subsequent to providing the inaccurate accounting, and promised to restore the funds to his escrow account. When counsel requested disbursement of the proceeds, respondent paid over the funds in full, after certain proper payments and distributions, along with interest for the entire escrow period.
Respondent further acknowledges he could not defend himself on the merits if disciplinary charges were brought against him (922 NYCRR 603.11[a][3]; Matter of Riley, 115 AD3d 112 [1st Dept 2014]).
Accordingly, the Committee's motion should be granted to the extent of accepting respondent's resignation from the practice of law and striking his name from the roll of attorneys and counselors-at-law in the State of New York, effective nunc pro tunc to July 3, 2014.
All concur.
Order filed.	[October 14, 2014]Acosta, J.P., Richter, Manzanet-Daniels, Feinman, and Gische, JJ.
Respondent's name stricken from the roll of attorneys and counselors-at-law in the State of New York, nunc pro tunc to July 3, 2014. Opinion Per Curiam. All concur.